UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6765


JEFFREY B. MCRORIE,

                Plaintiff - Appellant,

          v.

DONNA WILLIAMSON; JOSEPH UMESI; PAM MILLER; ANGELA ANDERS;
NURSE HERRING; NURSE STRICKLAND; PHILLIP STOVER; PAULA
SMITH; FINNESE COUCH; LAFAYETTE HALL; ROBERT C. LEWIS; ALVIN
W. KELLER, JR.; DR. KEYES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-ct-03059-F)


Submitted:   January 12, 2012             Decided:   February 13, 2012


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey B. McRorie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey B. McRorie appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2006) action for failure to pay

the filing fee and denying his motion for reconsideration, and

asks that we appoint him counsel.            We have reviewed the record

and find no reversible error.             Accordingly, we deny McRorie’s

request   for   appointment    of    counsel   and    affirm   the   district

court’s   orders.    McRorie    v.    Williamson,     No.   5:11-ct-03059-F

(E.D.N.C. May 13, 2011; July 11, 2011).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      2